[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                          ________________________                   FILED
                                                            U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 07-11861                   AUGUST 14, 2007
                            Non-Argument Calendar               THOMAS K. KAHN
                          ________________________                  CLERK

                    D. C. Docket No. 03-00337-CV-WDO-5

VALENCIA GARY,

                                                           Plaintiff-Appellee,

ANNIE PEARL REED,

                                                           Plaintiff,

                                     versus

JERRY MODENA, Individually and as
Sheriff of Bibb County, GA., et al.,

                                                           Defendants,

JACK CLEVELAND, Individually and in his official
capacity as Deputy Sheriff of Bibb County, GA.,
HARRY LAWRENCE, Individually and in his official
capacity as Deputy Sheriff of Bibb County, GA.,
SANDRA K. WHITE, Individually and in her official
capacity as agent or employee of Prison Health Services,
Inc., and/or Bibb County Sheriff’s Office,
ANTONIO DRISKELL, JERRY MINTON,

                                                           Defendants-Appellants.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                        _________________________

                                 (August 14, 2007)

Before TJOFLAT, HULL and FAY, Circuit Judges.

PER CURIAM:

      This is an appeal from the denial of a motion for summary judgment based

upon qualified immunity. This appeal arises from our opinion in Gary v. Modena,

No. 05-16973 (11th Cir. Nov. 21, 2006) (J. Pryor concurring in part and dissenting

in part), wherein we affirmed a summary judgment in favor of multiple defendants

but reversed the summary judgment in favor of these appellants and remanded for

trial as to them. The contention being made in this appeal is that the court in its

earlier ruling did not specifically consider whether or not these appellants’ actions

could be found to have violated clearly established law and a violation of the

plaintiffs constitutional rights. We find no merit in this argument.

      Clearly, the majority opinion of the court addresses the evidence that could

be the basis for a jury finding of deliberate indifference to a serious medical need.

In the Discussion portion of the opinion we set forth both the legal test and the

clearly established law. We stated in part:

                                 III. DISCUSSION

             A. Deliberate Indifference Under 42 U.S.C. § 1983


                                          2
Title 42 U.S.C. § 1983 (2006) provides that:



      "Every person who, under color of any
      statute, ordinance, regulation, custom or
      usage, of any State or Territory or the
      District of Columbia, subjects or causes to
      be subjected, any citizen of the United
      States or other person within the jurisdiction
      thereof to the deprivation of any right,
      privileges or immunities secured by the
      Constitution and laws, shall be liable to the
      party injured in an action at law, suit in
      equity or other proper proceeding for
      redress."


         Gary alleges that the defendants, who served as public

      officials of Bibb County, the Bibb County Sheriff's

      Office and / or PHS, violated Jerry Butts' Eighth and / or

      Fourteenth Amendment rights by denying him access to

      necessary medications and by failing to complete a

      medical screening of him when he presented obvious

      signs of a serious medical condition. Since Butts was a

      pre-trial detainee at the time of alleged violations, Gary's

      deliberate indifference claims fall under the due process

      clause of the Fourteenth Amendment and not the cruel

      and unusual punishment prohibition of the Eight


                             3
Amendment. Ingraham v. Wright, 430 U.S. 651, 671

n.40, 97 S.Ct. 1401, 1412, 51 L.Ed.2d 711, 730 (1977);

McDowell v. Brown, 392 F.3d 1283, 1290 n.8 (11th Cir.

2004), Cottone v. Jenne, 326 F.3d 1352, 1357 (11th Cir.

2003).

   Nevertheless, due process requires that prison

officials provide all persons in state custody such basic

human needs as medical care, regardless of whether the

persons have been incarcerated or are being held in

detention. See Hamm v. DeKalb County, 774 F.2d 1567,

1574 (11th Cir. 1985) (holding that "in regard to

providing pretrial detainees with such basic necessities

as ... medical care[,] the minimum standard allowed by

the due process clause is the same as that allowed by the

eighth amendment for convicted persons); see also

Cottone, 326 F.3d 1352, 1357, citing Marsh, 268 F.3d at

1024 n.5. Accordingly, we look to the Eighth

Amendment's deliberate indifference standards when

analyzing Gary's 42 U.S.C. §1983 claim. McDowell, 392

F.3d at 1290 n.8.


                      4
   A prison official may be held liable under the Eighth

Amendment for denying an inmate humane conditions of

confinement "only if he knows that inmates face a

substantial risk of serious harm and disregards that risk

by failing to take reasonable measures to abate it."

Farmer v. Brennan, 511 U.S. 825, 847,114 S.Ct. 1970,

1984, 128 L.Ed.2d 811, 832 (1994). To demonstrate that

a prison official acted with deliberate indifference to an

inmate's medical needs, a plaintiff must provide evidence

that the inmate presented an objectively serious medical

need and that the official ignored it. Farrow v. West, 320

F.3d 1235, 1243 (11th Cir. 2003).

   We have defined a serious medical need as one that is

"so obvious that even a lay person would easily

recognize the necessity for a doctor's attention." Id. at

1243 (quoting Hill v. DeKalb Reg'l Youth Det. Ctr., 40

F.3d 1176, 1187 (11th Cir. 1994)). Additionally, a

plaintiff who alleges a deliberate indifference claim

against a prison official must show that the official's




                             5
             alleged unconstitutional acts caused his injury. Marsh,

             268 F.3d at 1028.

      To argue that the court failed to decide whether or not appellants’ conduct

could be found to have violated clearly established law and whether appellants

were on notice that their conduct could be found to have violated Mr. Butts’ rights

under the Eighth and Fourteenth Amendments is to simply ignore the language of

the opinion. The majority concluded that there were genuine issues of material

facts that precluded summary judgment as to these appellants because the record

includes evidence that would support a finding of deliberate indifference to a

serious medical need. The Supreme Court has made clear that such conduct can

be found to be a violation of one’s constitutional rights. In Estelle v. Gamble, 429

U.S. 97, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976), the Supreme Court recognized that

the Eighth Amendment's prohibition against cruel and unusual punishment, made

applicable to the States through the Fourteenth Amendment's Due Process Clause,

requires the State to provide adequate medical care to incarcerated prisoners.

Justice Marshall wrote: "deliberate indifference to serious medical needs of

prisoners constitutes the unnecessary and wanton infliction of pain ... proscribed

by the Eighth Amendment." This includes "indifference ... manifested by prison

doctors in their response to the prisoner's needs or by prison guards in

intentionally denying or delaying access to medical care or intentionally


                                          6
interfering with the treatment once prescribed." Estelle v. Gamble, 429 U.S. 97,

104-105, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976) (footnotes and internal quotation

marks omitted). This law has been clearly established for many years.

      As to these appellants, the matter was remanded for trial. A jury may

conclude that one or more or all of these appellants did or did not violate the

constitutional rights of Mr. Butts.

      The ruling of the district court is AFFIRMED.




                                          7